405 So. 2d 115 (1981)
NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE, et al.,
v.
CLAIBORNE HARDWARE COMPANY, et al.
No. 51488.
Supreme Court of Mississippi.
October 14, 1981.
Certiorari Granted November 9, 1981.
Alix H. Sanders, Greenwood, William R. Richardson, Jr., Arthur M. Weisburd, James Robertson, Lloyd N. Cutler, Washington, D.C., Frank R. Parker, Julie Ann Epps, Royals, Taylor & Epps, A. Spencer Gilbert, III, Gilbert & Moore, Jackson, for appellant.
Dixon L. Pyles, Pyles & Tucker, Crane D. Kipp, Shell, Buford, Bufkin, Callicutt & *116 Perry, Christopher J. Walker, Upshaw & Ladner, Jackson, for appellee.
En Banc.
Certiorari Granted November 9, 1981. See 102 S. Ct. 565.

ORDER AMENDING JUDGMENT
The Court considered a motion of appellees filed March 30, 1981 to correct judgment entered by this Court in this case on December 10, 1980. 393 So. 2d 1290 (petitioners for rehearing denied March 4, 1981), said motion having been based upon a contention that costs were erroneously assessed against appellees.
On consideration of said motion and the response of appellants in opposition thereto, this Court finds and adjudges that said judgment be and is hereby amended to provide as follows:
(1) All costs on appeal, including appeal transcript and all costs incidental to the appeal, are adjudged and ordered taxed against appellees.
(2) Of the total costs accrued in the trial court, 38/148 therefore are adjudged and ordered taxed against appellees, this Court having found and adjudged that of the 148 appellants-defendants, against whom suit was brought by appellees, 38 have prosecuted their appeal with effect and have been discharged by the judgment of this Court.
(3) Of the remaining 110/148 of the accrued trial court costs, one-half thereof is adjudged and ordered taxed against appellees and the remaining one-half thereof is adjudged and ordered taxed against appellants.
FOR WHICH SAID COSTS AS ADJUDGED ABOVE, LET EXECUTION ISSUE.
All Justices concur.